DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-9 and 12-19 are objected to because of the following informalities:  

Regarding Claims 2-9 and 12-19, the claims use the preambles “The system of” and “The device of”.  For purposes of consistency in claim language, the Examiner suggests using the preamble “The system of” in all instances.  

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-9 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the term “the female audio connector” lacks proper antecedent basis as there is no “female audio connector” being first introduced prior to such recitation [A similar problem applies to Claim 12].

Regarding Claim 4, the term “the Bluetooth transmitter” lacks proper antecedent basis as there is no “Bluetooth transmitter” being first introduced prior to such recitation [A similar problem applies to Claim 14].

Regarding Claims 3-9, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 2, and their limitations do not overcome the indefiniteness issues of their parent claim.

Regarding Claims 5-9, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 4, and their limitations do not overcome the indefiniteness issues of their parent claim.

Regarding Claims 13-19, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 2, and their limitations do not overcome the indefiniteness issues of their parent claim.

Regarding Claims 15-19, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 14, and their limitations do not overcome the indefiniteness issues of their parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by So (US PGPUB 2006/0271967).

As per Claim 1, So discloses a wireless communication system (Fig 3a), comprising: at least one wireless audio device for transmitting and receiving audio signals (Fig 3a Element 130); at least one console in wireless communication with the wireless audio device (Fig 3a combination of Plug Transmission Apparatus and Seat Embodiment) via a near- frequency communication protocol (Fig 3a Element 125), wherein the at least one console comprises a user interface (P0022), a male and female power connector (Fig 3a Element 105 Connector VPS and corresponding receptacle in Element 30), and a near-frequency communication transmitter (Fig 3a Element 120) to transmit the audio signal to the at least one wireless audio device to maintain functionality of one or more entertainment systems (P0040-0041, 0049-0050).

As per Claim 2, So further discloses the system of Claim 1 (as described above), wherein the male power connector is insertable into the female power connector (Fig 3a Element 105 Connector VPS and corresponding receptacle in Element 30) and a male audio connector is insertable into the female audio connector on the one or more entertainment systems (Fig 3a Element 105 Connectors AL/AR and corresponding receptacles in Element 30).

As per Claim 3, So further discloses the system of Claim 2 (as described above), wherein the male power connector and the female power connector provide an interface for transmitting power (P0051).

As per Claim 4, So further discloses the system of Claim 3 (as described above), wherein the male power connector is connected to the Bluetooth transmitter (Per P0058, the transducer [i.e. Fig 3 Element 120] is a Bluetooth transducer.  As such, per Fig 3a, it turns out that connector VPS [i.e. male power connector] is ultimately coupled with such transducer via elements 110 and 115).

As per Claim 5, So further discloses the device of Claim 4 (as described above), wherein the near-frequency transmitter utilizes power and audio from one or more entertainment systems to provide an audio connection to the at least one wireless audio device (P0052-0059).

As per Claim 6, So further discloses the device of Claim 5 (as described above), wherein the user interface provides a means for a user to provide at least one input to the at least one console (P0022).

As per Claim 7, So further discloses the device of Claim 6 (as described above), wherein the at least one input is a volume setting (P0012).

As per Claim 8, So further discloses the device of Claim 7 (as described above), wherein the at least one input is an operational setting (P0020).

As per Claim 9, So further discloses the device of Claim 8 (as described above), wherein the at least one input is a source setting (P0020).

Regarding Claim 10, the claim has limitations similar to those recited in Claims 1, and are met following the same rationale discussed above by So (as applied to Claim 1).  Claim 10, however, recites “wherein the at least one console is contained within a housing, wherein the female power connector is provided on an exterior surface of the housing”.  However, So further discloses such features as Fig 3a Elements 105, 110, 115, and 120 are all contained 

As per Claim 11, So further discloses the system of Claim 10 (as described above), wherein the user interface is provided on the housing (Per P0022, a user interface could be provided on the armrest which is part of the seat embodiment [i.e. housing]).

As per Claim 12, So further discloses the system of Claim 11 (as described above), wherein the male power connector is insertable into the female power connector (Fig 3a Element 105 Connector VPS and corresponding receptacle in Element 30) and a male audio connector is insertable into the female audio connector on the one or more entertainment systems (Fig 3a Element 105 Connectors AL/AR and corresponding receptacles in Element 30).

As per Claim 13, So further discloses the system of Claim 12 (as described above), wherein the male power connector and the female power connector provide an interface for transmitting power (P0051).

As per Claim 14, So further discloses the system of Claim 13 (as described above), wherein the male power connector is insertable into the Bluetooth transmitter (Per P0058, the transducer [i.e. Fig 3 Element 120] is a Bluetooth transducer.  As such, per Fig 3a, it turns out that connector VPS [i.e. male power connector] is ultimately coupled with such transducer via elements 110 and 115).

As per Claim 15, So further discloses the device of Claim 14 (as described above), wherein the near-frequency transmitter utilizes power and audio from one or more entertainment systems to provide an audio connection to the at least one wireless audio device (P0052-0059).

As per Claim 16, So further discloses the device of Claim 15 (as described above), wherein the user interface provides a means for a user to provide at least one input to the at least one console (P0022).

As per Claim 17, So further discloses the device of Claim 16 (as described above), wherein the at least one input is a volume setting (P0012).

As per Claim 18, So further discloses the device of Claim 17 (as described above), wherein the at least one input is an operational setting (P0020).

As per Claim 19, So further discloses the device of Claim 18 (as described above), wherein the at least one input is a source setting (P0020).

Regarding Claim 20, the claim has limitations similar to those recited in Claims 10-11, and are met following the same rationale discussed above by So (as applied to Claims 10-11).  Claim 20, however, recites “wherein the user interface comprises at least one of the following: at least one indicator, at least one display, at least one touch-screen interface”.  However, So further discloses these features in P0021-0022.  Therefore, So discloses all the limitations of Claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paslawski (US PGPUB 2020/0196055) discloses a connecting wireless speaker and system which includes a speaker housing, a driver, a controller, a power source, and at least one wireless transceiver. The at least one wireless transceiver is capable of being operably linked to a wireless audio transmitting device. The connecting wireless speaker has a male connection port and a female connection port. Each connection port is configured to mate to its opposite connection port making an operable electronic connection between itself and a second speaker having said opposite connection port. Both speakers can be wirelessly connected to the wireless audio transmitting device.
Fischer et al. (US PGPUB 2019/0289395) disclose a system and method of providing a signal to wireless speakers. An audio stick connects to a source device and provides the audio signal to the wireless speakers. The audio stick combines the functionality of two separate devices: an audio receiver device and a transmitter device for the wireless speakers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685